Case 1:19-cv-01032-SOH Document 37                 Filed 03/17/21 Page 1 of 1 PageID #: 562




                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 EL DORADO DIVISION

MARK NEAL                                                                           PLAINTIFF

v.                                      Case No. 1:19-cv-1032

MATT BROOKS, Individually
and in his Official Capacity as an
Officer for the City of Crossett, and
JOHN DOES 1-2                                                                    DEFENDANTS
                                            JUDGMENT

       Before the Court is a Motion for Summary Judgment filed by Defendant, Officer Matt

Brooks. ECF No. 21. Plaintiff has filed a response. ECF No. 28. Officer Brooks has filed a reply.

ECF No. 31. The motion is ripe for the Court’s consideration.

       For the reasons discussed in the Memorandum Opinion of even date, the Court finds that

the Motion for Summary Judgment (ECF No. 21) should be and hereby is GRANTED. Plaintiff’s

federal claims are DISMISSED WITH PREJUDICE. Any remaining state law claims are

DISMISSED WITHOUT PREJUDICE.

       IT IS SO ORDERED, this 17th day of March, 2020.

                                                            /s/ Susan O. Hickey
                                                            Susan O. Hickey
                                                            Chief United States District Judge
